DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is drawn to a non-elected species disclosed in figure 3.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PG Pub 2015/0001492).
Regarding claim 1, figure 7 of Lee discloses a TFT substrate, comprising:
a substrate (110);
a functional layer comprising an active layer (210) and a gate electrode (220) sequentially disposed on the substrate; and
an insulating layer (130/140) comprising a gate insulating layer (130) and an interlayer insulating layer (140), the gate insulating later being disposed on the substrate and overlaying the active layer, and the interlayer insulating layer being disposed on the gate insulating layer and positioned over and beside the gate electrode, wherein the interlayer insulating layer comprises a first hollowed-out region at a position corresponding to two ends of the active layer, and the first hollowed-out region is filled with a flexible organic material (120/150/160).
Regarding claim 2, figure 7 of Lee discloses a width of the interlayer insulating layer (140) located between two first hollowed-out regions is greater than or equal to a width of the active layer (210).
Regarding claim 3, figure 7 of Lee discloses the flexible organic material comprises a first flexible organic layer (120) and a second flexible organic layer (150/160) located above the first flexible organic layer, and a material of the second flexible organic layer is different from a material of the first flexible organic layer (see figure).
Regarding claim 4, figure 7 of Lee discloses the first flexible organic layer is a non-Newtonian fluid (¶ 83).
Regarding claim 5, figure 7 of Lee discloses the second flexible organic layer (150/160) is a planarization layer.
Regarding claim 12, Lee discloses the flexible organic material comprises at least one of polyacrylate and polyimide (¶ 83).
Regarding claim 13, Lee discloses a material of the insulating layer (130/140) comprises at least one of silicon oxide and silicon nitride (¶ 80).
Regarding claim 15, Lee discloses a display panel comprising the TFT substrate of claim 1 (¶ 122).
Regarding claim 16, figure 7 of Lee discloses a light-emitting structure disposed on the TFT substrate, the light-emitting structure comprising a first electrode (410), an organic light-emitting layer (420), and a second electrode (430) stacked with each other;
the organic light-emitting layer comprising pixels and a pixel defining layer (170) disposed between adjacent pixels;
the pixel defining layer defines a channel structure between two adjacent pixels.
Regarding claim 17, Lee discloses the light-emitting structure is an OLED structure (¶ 94).

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicants argue that Lee does not disclose the insulating film positioned over and beside the gate electrode.
However, looking at figure 7 of Lee, the interlayer insulating layer 140 is clearly shown as being positioned over and beside the gate electrode 220.
Applicants argue that elements 120, 150, and 160 appear to be different layers with different functions compared to layer 140 and are not part of the interlay insulating layer 140.
Insofar as understood, the claims to not preclude this and in fact the elements 120/150/160 are collectively interpreted to read on the flexible organic material and NOT on the interlayer insulating layer.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895